Citation Nr: 1629970	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-29 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for drug dependency.

2.  Entitlement to service connection for drug dependency.

3.  Entitlement to service connection for vision loss, left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The July 2011 rating decision also denied the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran timely filed a notice of disagreement and substantive appeal as to that issue.  However, a June 2014 rating decision granted entitlement to service connection for schizoaffective disorder, depressive type (claimed as PTSD and insomnia), and assigned an initial rating of 100 percent for the disability, effective December 17, 2009.  As this represents a total grant of the benefit sought on appeal with respect to that issue, the issue is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In his substantive appeal, the Veteran indicated that he wanted a hearing before a member of the Board by live videoconference.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in September 2013.  In a letter dated in October 2014, VA notified the Veteran and his representative that he had been scheduled for a Board hearing on November 12, 2014.  The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015). 

The issues of entitlement to service connection for high blood pressure and entitlement to service connection for a disability manifested by lower back pain have been raised by the record in a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in May 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for drug dependency is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A November 2004 rating decision denied entitlement to service connection for drug dependency; the Veteran did not timely appeal that denial; and new and material evidence was not submitted as to the denied issue within the one-year appeal period following the issuance of the November 2004 rating decision.

2.  Evidence received since the November 2004 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for drug dependency.

3.  There is no probative evidence of record showing that a current disability manifested by vision loss in the left eye is at least as likely as not etiologically or causally related to the Veteran's active service or any disease or injury incurred or aggravated during service.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  New and material evidence having been received, the claim for entitlement to service connection for drug dependency is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303, 3.310 (2015).

3.  The criteria for entitlement to service connection for vision loss, left eye, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that new and material evidence has been received to reopen the claim for entitlement to service connection for drug dependency.  Given the favorable nature of this action, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as they pertain to that issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the issue of entitlement to service connection for vision loss, left eye, VA's duty to notify was satisfied by a letter dated in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, and VA treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was scheduled for a VA eye examination in January 2014.  However, the Veteran did not attend the scheduled examination.  When a claimant does not report for an examination scheduled in conjunction with an original compensation claim, absent a showing of good cause, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655.  Here, the Veteran has provided no statement as to why he did not attend the scheduled January 2014 VA examination, nor does the record otherwise reflect good cause.  Specifically, there is no indication in the record that the Veteran was not provided adequate notice of the examination.  See Baldwin v. West, 13 Vet. App. 1, 6, (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  In addition, a review of the record reveals that the Veteran attended a VA initial PTSD examination three days before the VA eye examination was scheduled to take place.  At that examination, the Veteran had agitated but cooperative behavior; was oriented to time, place, person, and situation; had generally normal speech; and had clear, linear, and goal-directed thought process.  He endorsed being able to maintain personal hygiene and activities of daily living.  Furthermore, VA treatment records show that, three days after the VA eye examination was scheduled to take place, the Veteran contacted VA to request a renewal of a medication.  The Veteran also contacted his mental health manager and reported that he was comfortable with his living conditions, that he was able to manage his finances and meet his needs and responsibilities, that he was compliant with his mental health treatment, and that he was drug and alcohol free without any cravings or desires.  Thus, the record does not show that the Veteran was hospitalized or otherwise incapacitated at the time of the scheduled January 2014 VA eye examination or that other good cause comparable to the examples listed in 38 C.F.R. § 3.655 was present at the time of the scheduled examination.

In that regard, the Board acknowledges the Veteran's representative's statement, "In our opinion the appellant may have legitimate mitigating circumstance for not reporting for this examination and therefore, should be given another chance."  See Appellant's Brief, dated in June 2016.  However, the statement is vague, is not supported by the record, and does not provide an indication that the Veteran actually had good cause for not attending the scheduled January 2014 VA eye examination.  The Board further notes that claimants have an obligation to assist in the adjudication of their claim, see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and that individuals for whom examinations have been authorized and scheduled are required to report for same, see 38 C.F.R. § 3.326.  In view of the foregoing, the Board concludes that good cause has not been shown as to why the Veteran did not attend the scheduled January 2014 VA eye examination.  Therefore, under 38 C.F.R. § 3.655, the Board is required to decide the claim based on the evidence of record.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Reopening of the Claim for Entitlement to Service Connection for Drug Dependency

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).  In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

In this case, the Veteran submitted an original claim for entitlement to service connection for drug dependency in August 2004.  See, VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in August 2004.  The RO sent the Veteran a notification letter in September 2004 explaining the evidence needed to support the claim for service connection, and undertook development, to include obtaining VA treatment records and service treatment records.  In the November 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for drug dependency.  In so doing, the RO explained that the medical evidence showed that the Veteran had a 20-year history of drug dependency, but that there was no evidence to show that such was related to his military service.  The RO also stated, "Primary alcohol and drug abuse is considered willful misconduct and precludes payment of compensation or pension benefits under the law."  The RO notified the Veteran of the decision in a letter dated November 10, 2004.  The notification letter explained to the Veteran his right to appeal the denial, to include through the submission of pertinent evidence and/or a notice of disagreement within one year of the decision.  The Veteran did not submit a notice of disagreement or new and material evidence within the one-year appeal period.  As such, the Veteran did not timely appeal the November 2004 rating decision.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  Therefore, the November 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the final November 2004 rating decision, the June 2014 rating decision was issued, granting the Veteran entitlement to service connection for schizoaffective disorder, depressive type (claimed as PTSD and insomnia).  In the June 2016 Appellant's Brief, the Veteran's representative asserts that the Veteran's drug dependency is secondary to his service-connected psychiatric disability in that his drug dependency began as a result of self-medicating his service-connected schizoaffective disorder.  The Board notes that service connection may not be granted for drug dependency on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  However, secondary service connection is available for drug dependency.  The Board finds that the representative's statements in the June 2016 Appellant's Brief constitute new and material evidence because they present a new theory of entitlement to service connection not previously considered by VA, and they trigger VA's duty to assist in providing a VA examination as to secondary service connection for drug dependency.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection drug dependency, and the claim is therefore reopened.  38 C.F.R. § 3.156(a).

Service Connection for Loss of Vision, Left Eye

The Veteran asserts that he has a current disability that is manifested by vision loss in the left eye and that is related to his active service.  See VA Form 21-526b, Veteran's Supplemental Claim for Compensation, received in April 2011.

Service connection generally may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As to the current disability element of service connection, the VA treatment records reflect that, during the appeal period, the Veteran has reported left eye pain, floaters, black spots, and blurred vision.  VA healthcare providers determined that the Veteran was in need for glasses, provided a diagnosis of cataracts, and indicated that glaucoma was suspected, although a diagnosis of glaucoma was ever confirmed.  Accordingly, the VA treatment records reflect that the Veteran has a current disability that is manifested by loss of vision in the left eye.

As to the in-service disease or injury element of service connection, the Veteran's service treatment records reflect that, in June 1971, the Veteran reported intact vision, but that his eyes were burning.  In a February 1973 report of medical history for separation from active service, the Veteran endorsed eye trouble and indicated that he had "conjunctivitis in Thailand."  A February 1973 report of medical examination for separation from active service notes that the Veteran had conjunctivitis in Thailand, reflects that the Veteran had a normal eye examination with 20/20 near and distant vision in both eyes, and shows that the Veteran was assigned an E1 profile in the PULHES classification system.  The service treatment records also reflect that the Veteran was assigned an E1 profile in the PULHES classification system in September 1970, November 1970, November 1971, December 1971, and January 1973, and that the Veteran had 20/20 vision in both eyes at a June 1970 eye clinic visit.  Accordingly, the record reflects that the Veteran had complaints of burning in the eyes and conjunctivitis during service.

As to a causal relationship between the current disability and the in-service eye complaints, the Board finds that there is no probative evidence of record showing such a link.  Specifically, the only evidence of record suggesting such a relationship is the Veteran's statements and those of his representative.  Although the Veteran and his representative are competent to described facts and symptoms that can readily be observed by laypersons through the senses, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), they have not been shown to have the medical knowledge and expertise necessary to render medical opinions on complex medical issues such as the etiology of a current eye disability and the likelihood of a relationship between a current eye disability and the Veteran's in-service eye complaints, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, the statements from the Veteran and his representative are not considered probative evidence that the Veteran has a current eye disability manifested by vision loss that is at least as likely as not etiologically or causally related to his active service or any disease or injury incurred or aggravated during service.

In that regard, the Board again notes that the Veteran was scheduled for a VA eye examination in January 2014, but did not report for that examination.  Furthermore, the Veteran has not presented good cause for not reporting for the examination.  In such cases, 38 C.F.R. § 3.655 dictates that the claim "shall" be rated based on the evidence of record.  As such, the Board must decide the case based on the evidence of record.  As discussed above, there simply is no probative evidence of record showing that a current disability manifested by vision loss in the left eye is at least as likely as not etiologically or causally related to the Veteran's active service or any disease or injury incurred or aggravated during service.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for vision loss, left eye.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for drug dependency is reopened, and, to that extent only, the appeal is granted.

Entitlement to service connection for loss of vision, left eye, is denied.


REMAND

The Veteran asserts that his drug dependency is related to his active service.  In the June 2016 Appellant's Brief, the Veteran's representative argues that the drug dependency is secondary to the Veteran' service-connected psychiatric disability.

Prior to being granted entitlement to service connection for schizoaffective disorder, depressive type (claimed as PTSD and insomnia ), in the June 2014 rating decision, the Veteran was provided VA examinations in May 2011 and January 2014 as to his claim for entitlement to service connection for a psychiatric disability.  The May 2011 VA examiner diagnosed the Veteran with cannabis dependence and cocaine dependence.  The January 2014 VA examiner did not provide a diagnosis of drug dependence, but did note that the Veteran reported last using cocaine and marijuana in May 2011, and that the VA treatment records show a history of drug dependence that was currently in remission.  Neither the May 2011 VA examiner nor the January 2014 VA examiner provided an opinion as to a possible causal or etiological link between the Veteran's service-connected psychiatric disability and his history of drug dependency.  Furthermore, the other evidence of record is absent for competent medical evidence of such a link.  As there is evidence of a drug dependency disability during the appeal period and an indication that the drug dependency disability may be related to the Veteran's service-connected psychiatric disability, but inadequate competent medical evidence to render a decision on the matter, the Board finds that the matter must be remanded so that a VA examination as to the likely etiology of the Veteran's drug dependency may be provided.  See 38 U.S.C.A. § 5103A(d)(2)(West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed drug dependency.  Provide a copy of this remand and record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  List any diagnoses for drug dependency shown in the record during the appeal period or in proximity to the claim and/or on examination, even if currently resolved or in remission.

b.  For any drug dependency disability listed in response to the above, provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the drug dependency disability is proximately due to, caused by, or chronically aggravated by the Veteran's service-connected schizoaffective disorder, depressive type (claimed as PTSD and insomnia).

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of aggravation must be addressed specifically.  An opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion provided must reflect consideration of the Veteran's contention that his drug dependency began as a result of self-medicating his service-connected schizoaffective disorder.  See Appellant's Brief, received in June 2016.

2.  Notify the Veteran of the scheduled examination.  The Veteran should be advised that it is his responsibility to report for the examination and to cooperate in the development of the claim, and that, under 38 C.F.R. § 3.655, the consequences for failure to report for a VA examination without good cause may include denial of the claim.

3.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


